NOTE:   This order is nonprecedential.

  Wniteb ~tate~ <!Court of ~peaI~
      for tbe jfeberaI <!Circuit

         PFIZER INC. AND PFIZER LIMITED,
                 Plaintiffs·Appellees,

                             v.
       TEVA PHARMACEUTICALS USA, INC.,
               Defendant-Appellant.


                         2011-1594


   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0128, Judge
Rebecca Beach Smith.


                       ON MOTION


                        ORDER

    Pfizer Inc. and Pfizer Limited (Pfizer) move without
opposition for a 14-day extension of time, until January
13, 2012, to file its response brief, and for a 24-day exten-
sion of time, for Teva Pharmaceuticals USA, Inc. to file its
reply brief. Pfizer also moves to withdraw their unop-
posed motion to extend the briefing schedule.
PFIZER v. TEVAPHARMACEUTICALS                                    2

      Upon consideration thereof,

      IT IS ORDERED THAT:

    The motion to withdraw the motion to extend the
briefing schedule is granted. The motion to extend the
briefing schedule is withdrawn.

                                    FOR THE COURT


      JAN 092012                     lsI Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Aaron Stiefel, Esq.
    Kevin J. Culligan, Esq.                      FILED
                                         u.s. COURT OF APPEALS FOR
s21
                                                 .
                                           THE FEDERAL CIRCUIT

                                             JAN {) 9 2012

                                               JAN HORBAlY
                                                  CLERK